                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
      vs.                                  )         No. 4:19 CR 80 CDP
                                           )
DARRELL FISHER,                            )
                                           )
      Defendant.                           )

                         MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Darrell Fisher’s Motion to

Suppress evidence and statements obtained by law enforcement on January 22,

2019. Pursuant to 28 U.S.C. § 636(b), all pretrial motions were referred to United

States Magistrate Shirley Padmore Mensah, who held an evidentiary hearing.

After Judge Mensah recommended that the motion to suppress be denied,

defendant filed timely objections and the U.S. Attorney filed a timely response to

those objections. I have conducted de novo review of the motion to suppress,

including reviewing the motion, objections and briefs, reading the transcript of the

hearing before Judge Mensah and reviewing all exhibits presented by the parties.

After fully considering the parties’ briefs, the facts and the law, I conclude that the
motion to suppress should be denied. Over the objections of the defendant, I will

adopt the Report and Recommendation of Judge Mensah.

                                          Discussion

       The evidence presented to Judge Mensah showed that the law enforcement

officers’ initial encounter with defendant was not threatening or coercive, that he

was not in custody and in fact was allowed to continue his errand at the post office

and to drive alone in his own vehicle to return to the house. Defendant invited

the officers into the entryway of the house and was allowed to go alone to another

area of the house to summon his fiance. Both defendant and his fiance then

consented to the officers’ request to search their house for his fiance’s son who

was wanted for a crime. Their consents were knowing and voluntary and were

not the result of any coercion or improper influence. During the search for the

suspect, the officers observed firearms in plain view. The search they conducted

at that time did not exceed the scope of the consent that had been given. The

search warrant the police later obtained was based on probable cause, and there

were no violations of defendant’s rights by any of the searches or seizures.1 The

defendant’s statements to the officers were voluntary and not a result of any


1
 At the evidentiary hearing the government stated that it did not intend to offer any evidence
seized from Fisher’s person, car or cell phone.

                                              -2 -
coercion; additionally, his statements at the police station were made voluntarily

after full Miranda warnings.

      I have carefully studied the transcript and evidence to consider defendant’s

arguments that the officers’ testimony conflicts in various respects, and I conclude

that the conflicts were in fact minor and do not detract from the credibility of their

testimony about the essential facts of what happened. There is no basis under the

facts and the law to suppress any of the evidence seized or the statements made.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [60] is SUSTAINED, ADOPTED, and

INCORPORATED herein, and Defendant Darrell Fisher’s Motion to Suppress

evidence and statements [35] is DENIED.

      As set out in the Order issued on November 8, 2019, although this case has

been set for a possible change of plea on November 18, 2019 at 1:00 p.m., it also

remains set for jury trial on Monday, November 25, 2019 at 8:30 a.m. in

Courtroom 14 South. If for any reason the change of plea does not occur at the

November 18 hearing, the Court will proceed to the final pretrial hearing at that

time. The parties will be expected to discuss the length of the trial and any

evidentiary or other issues that may arise during trial, and to make a record of any

                                         -3 -
plea offers that may have been made by the government and rejected by defendant

as discussed in Missouri v. Frye, 566 U.S. 133, 145-47 (2012).



                                     ____________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE

Dated this 12th day of November, 2019.




                                      -4 -
